EXHIBIT 10.35

BB&T

LOAN AGREEMENT

This Loan Agreement (the "Agreement") is made this 22nd day of December, 2006 by
and between BRANCH BANKING AND TRUST COMPANY, a North Carolina banking
corporation, and BB&T BANKCARD CORPORATION, a Georgia corporation (collectively,
"Bank"), and:

Industrial Services of America, Inc., a Florida corporation ("Borrower"), having
its chief executive office at Louisville, Kentucky.

The Borrower has applied to Bank for and the Bank has agreed to make, subject to
the terms of this Agreement, the following loan(s) (hereinafter referred to,
singularly or collectively, if more than one, as "Loan"):

Line of Credit ("Line of Credit") in the maximum principal amount not to exceed
$10,000.000 at any one time outstanding for the purpose of funding temporary
fluctuations in inventory and accounts, as well as factoring receivables from
North American Stainless LP that are generated by Venture Metals, LLC or
pursuant to other factoring agreements entered into by Borrower, which shall be
evidenced by the Borrower's Promissory Note dated on or after the date hereof
which shall mature November ___, 2009, when the entire unpaid principal balance
then outstanding plus accrued interest thereon shall be paid in full.  Prior to
maturity or the occurrence of any Event of Default hereunder and subject to any
Borrowing Base limitations, as applicable, the Borrower may borrow, repay, and
reborrow under the Line of Credit through maturity.  The Line of Credit shall
bear interest at the rate set forth in any such Note evidencing all or any
portion of the Line of Credit, the terms of which are incorporated herein by
reference.

Other Credit Relationship ("Other Credit Relationship") in the principal amount
not to exceed $2,500,000 pursuant to the terms and conditions of the BB&T
Bankcard Corporation Commercial Card Plan Agreement for the purpose described in
that agreement dated December 8, 2003, as the same has been amended from time to
time, by and between Borrower and BB&T Bankcard Corporation

Additional terms, conditions and covenants of this Agreement are described in
Schedule DD, or other schedule attached hereto, the terms of which are
incorporated herein by reference.  The promissory notes evidencing the Line of
Credit and/or the Other Credit Relationship are referred to herein as the
"Note(s)" and shall include all extensions, renewals, modifications and
substitutions thereof.  The Line of Credit and/or the Other Credit Relationship
shall be secured by the some or all of the collateral described in the security
documents described below.

Section 1 Conditions Precedent

The Bank shall not be obligated to make any disbursement of Loan proceeds until
all of the following conditions have been satisfied by proper evidence,
execution, and/or delivery to the Bank of the following items in addition to
this Agreement, all in form and substance satisfactory to the Bank and the
Bank's counsel in their sole discretion:

USA Patriot Act Verification Information:  Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver's license, and date of birth (if the Borrower is an individual) of the
Borrower sufficient for the Bank to verify the identity of the Borrower in
accordance with the USA Patriot Act.

Note(s):  The Note(s) evidencing the Loans(s) duly executed by the Borrower.

Security Agreement(s):  Security Agreement(s) in which Borrower and any other
owner (a "Debtor") of personal property collateral shall grant to Bank a first
priority security interest in the personal property specified therein.  (If Bank
has or will have a security interest in any collateral which is inferior to the
security interest of another creditor, Borrower must fully disclose to Bank any
and all prior security interests, and Bank must specifically approve any such
security interest which will continue during the Loan.)

Assignment of Factoring Agreement:  An assignment of all rights of Borrower
under that certain factoring agreement dated August 28, 2006, by and between
Borrower and Venture Metals, LLC (the "Factoring Agreement").

UCC Financing Statements:  Acknowledged copies of UCC Financing Statements duly
filed in Borrower's or other owner's state of incorporation, organization or
residence, and in all jurisdictions necessary, or in the opinion of the Bank
desirable, to perfect the security interests granted in the Security
Agreement(s), and certified copies of Information Requests identifying all
previous financing statements on record for the Borrower or other owner, as
appropriate from all jurisdictions indicating that no security interest has
previously been granted in any of the collateral described in the Security
Agreement(s), unless prior approval has been given by the Bank.

Authorization and Certificate:  An Authorization and Certificate executed by
each Debtor under which such Debtor authorizes Bank to file a UCC Financing
Statement describing collateral owned by such Debtor.

Corporate Resolution:  A Corporate Resolution duly adopted by the Board of
Directors of the Borrower authorizing the execution, delivery, and performance
of the Loan Documents on or in a form provided by or acceptable to Bank.

Articles of Incorporation:  A copy of the Articles of Incorporation and all
other charter documents of the Borrower, all filed with and certified by the
Secretary of State of the State of the Borrower's incorporation.

By-Laws: A copy of the By-Laws of the Borrower, certified by the Secretary of
the Borrower as to their completeness and accuracy.

Certificate of Incumbency:  A certificate of the Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign the Loan Documents.

Certificate of Existence:  A certification of the Secretary of State (or other
government authority) of the State of the Borrower's Incorporation or
Organization as to the existence or good standing of the Borrower and its
charter documents on file.

Opinion of Counsel:  An opinion of counsel for the Borrower satisfactory to the
Bank and the Bank's counsel.

 

Additional Documents:  Receipt by the Bank of other approvals, opinions, or
documents as the Bank may reasonably request.

Section 2 Representations and Warranties

The Borrower and Guarantor(s) represent and warrant to Bank that:

2.01.       Financial Statements.  The balance sheet of the Borrower and its
subsidiaries, if any, and the related Statements of Income and Retained Earnings
of the Borrower and its subsidiaries, the accompanying footnotes together with
the accountant's opinion thereon, and all other financial information previously
furnished to the Bank, are true and correct and fairly reflect the financial
condition of the Borrower and its subsidiaries as of the dates thereof,
including all contingent liabilities of every type, and the financial condition
of the Borrower and its subsidiaries as stated therein has not changed
materially and adversely since the date thereof.  Each Guarantor further
represents and warrants that all financial statements provided by such Guarantor
to Bank concerning such Guarantor's financial condition are true and correct and
fairly represent such Guarantor's financial condition as of the dates thereof.

2.02.       Name, Capacity and Standing.  The Borrower's exact legal name is
correctly stated in the initial paragraph of the Agreement.  If the Borrower
and/or any Guarantor is a corporation, general partnership, limited partnership,
limited liability partnership, or limited liability company, each warrants and
represents that it is duly organized and validly existing under the laws of its
respective state of incorporation or organization; that it and/or its
subsidiaries, if any, are duly qualified and in good standing in every other
state in which the nature of their business shall require such qualification,
and are each duly authorized by their board of directors, general partners or
member/manager(s), respectively, to enter into and perform the obligations under
the Loan Documents.

2.03.  No Violation of Other Agreements.  The execution of the Loan Documents,
and the performance by the Borrower, by any and all pledgors (whether the
Borrower or other owners of collateral property securing payment of the Loan
(hereinafter sometimes referred to as the "Pledgor")) or by the Guarantor(s)
thereunder will not violate any provision, as applicable, of its articles of
incorporation, by-laws, articles of organization, operating agreement, agreement
of partnership, limited partnership or limited liability partnership, or, of any
law, other agreement, indenture, note, or other instrument binding upon the
Borrower, Pledgor or Guarantor(s), or give cause for the acceleration of any of
the respective obligations of the Borrower or Guarantor(s).

2.04.  Authority.  All authority from and approval by any federal, state, or
local governmental, body, commission or agency necessary to the making,
validity, or enforceability of this Agreement and the other Loan Documents has
been obtained.

2.05.  Asset Ownership.  The Borrower and each Guarantor have good and
marketable title to all of the properties and assets reflected on the balance
sheets and financial statements furnished to the Bank, and all such properties
and assets are free and clear of mortgages, deeds of trust, pledges, liens, and
all other encumbrances except as otherwise disclosed by such financial
statements.   In addition, each other owner of collateral has good and
marketable title to such collateral, free and clear of any liens, security
interests and encumbrances, except as otherwise disclosed to Bank.

2.06.  Discharge of Liens and Taxes.  The Borrower and its subsidiaries, if any,
and each Guarantor have filed, paid, and/or discharged all taxes or other claims
which may become a lien on any of their respective properties or assets,
excepting to the extent that such items are being appropriately contested in
good faith and for which an adequate reserve (in an amount acceptable to Bank)
for the payment thereof is being maintained.

2.07.  Regulation U.  None of the Loan proceeds shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock in
violation of the provisions of Regulation U of the Board of Governors of the
Federal Reserve System.

2.08.  ERISA.  Each employee benefit plan, as defined by the Employee Retirement
Income Security Act of 1974.  as amended ("ERISA"), maintained by the Borrower
or by any subsidiary of the Borrower or Guarantor(s) meets, as of the date
hereof, the minimum funding standards of Section 302 of ERISA, all applicable
requirements of ERISA and of the Internal Revenue Code of 1936, as amended, and
no "Reportable Event" nor "Prohibited Transaction" (as defined by ERISA) has
occurred with respect to any such plan.

2.09.  Litigation.  There is no claim, action, suit or proceeding pending,
threatened or reasonably anticipated before any court, commission,
administrative agency, whether State or Federal, or arbitration which will
materially adversely affect the financial condition, operations, properties, or
business of the Borrower or its subsidiaries, if any, or the Guarantor(s), or
the ability of the Borrower or the Guarantor(s) to perform their obligations
under the Loan Documents.

2.10.  Other Agreements.  The representations and warranties made by Borrower to
Bank in the other Loan Documents are true and correct in all respects on the
date hereof.

2.11.  Binding and Enforceable.  The Loan Documents, when executed, shall
constitute valid and binding obligations of the Borrower and Guarantors
respectively, the execution of such Loan Documents has been duly authorized by
the parties thereto, and are enforceable in accordance with their terns, except
as may be limited by bankruptcy, insolvency, moratorium, or similar laws
affecting creditors' rights generally.

2.12.  Commercial Purpose.  The Loan(s) are not "consumer transactions", as
defined in the Kentucky Uniform Commercial Code, and none of the collateral was
or will be purchased or held primarily for personal, family or household
purposes.

2.13.  Venture Metals, LLC.  Neither the Borrower nor any of its officers or
directors has any ownership interest in Venture Metals, LLC, or any affiliate of
Venture Metals, LLC.

 

Section 3 Affirmative Covenants

The Borrower covenants and agrees that from the date hereof and until payment in
full of all indebtedness and performance of all obligations owed under the Loan
Documents, Borrower shall:

3.01.  Maintain Existence and Current Legal Form of Business. (a) Maintain its
existence and good standing in the state of its incorporation or organization,
(b) maintain its current legal form of business indicated above, (c) as
applicable, qualify and remain qualified as a foreign corporation, general
partnership, limited partnership, limited liability partnership or limited
liability company in each jurisdiction in which such qualification is required;
(d) maintain its current management and ownership; and (e) in the event of its
merger with any other entity, be the surviving entity.

3.02.  Maintain Records.  Keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Borrower.

3.03.  b  Maintain, keep, and preserve all of its properties (tangible and
intangible) including the collateral necessary or useful in the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

3.04.  Conduct of Business.  Continue to engage in an efficient, prudent and
economical manner in a business of the same general type as now conducted.

3.05.  Maintain Insurance.  Maintain insurance with financially sound and
reputable insurance companies or associations in such amounts and covering such
risks as are usually carried by companies engaged in the same or a similar
business, and business interruption insurance if required by Bank, which
insurance may provide for reasonable deductible(s).  The Bank shall be named as
loss payee (Long Form) on all policies which apply to the Bank's collateral, and
the Borrower shall deliver certificates of insurance at closing evidencing
same.  All such insurance policies shall provide, and the certificates shall
state, that no policy will be terminated without 20 days prior written notice to
Bank.

3.06.  Comply With Laws.  Comply in all respects with all applicable laws,
rules, regulations, and orders including, without limitation, paying before the
delinquency of all taxes, assessments, and governmental charges imposed upon it
or upon its property, and all Environmental Laws.

3.07.  Right of Inspection.  Permit the officers and authorized agents of the
Bank at any reasonable time or times in the Bank's sole discretion, to examine
and make copies of the records and books of account of, to visit the properties
of the Borrower, and to discuss such matters with any officers, directors,
managers, members or partners, limited or general of the Borrower, and the
Borrower's independent accountant as the Bank deems necessary and proper.

3.08.  Reporting Requirements.  Furnish to the Bank:

Quarterly Financial Statements: As soon as available and not more than twenty
(20) days after the end of each quarter, balance sheets, statements of income,
cash flow, and retained earnings for the period ended and a statement of changes
in the financial position, all in reasonable detail, and all prepared in
accordance with GAAP consistently applied and certified as true and correct by
an officer, general partner or manager (or member(s)) of the Borrower, as
appropriate.

Annual Financial Statements: As soon as available and not more than one hundred
twenty (120) days after the end of each fiscal year, balance sheets, statements
of income, and retained earnings for the period ended and a statement of changes
in the financial position, all in reasonable detail, and all prepared in
accordance with GAAP consistently applied.  The financial statements must be of
the following quality or better: Audited.

Loan Base Report: On or before the fifteenth (l5th) day of each month, a Loan
Base Report in a form acceptable to Bank signed by the President, chief
financial officer, general partner or manager (or member(s)) of the Borrower, as
appropriate.

Notice of Litigation: Promptly after the receipt by the Borrower, or by any
Guarantor of which Borrower has knowledge, of notice or complaint of any action,
suit, and proceeding before any court or administrative agency of any type
which, if determined adversely, could have a material adverse effect on the
financial condition, properties, or operations of the Borrower or Guarantor; as
appropriate. 

Tax Returns: As soon as available each year, complete copies (including all
schedules) of all state and federal tax returns filed by Borrower.

Notice of Default: Promptly upon discovery or knowledge thereof, notice of the
existence of any event of default under this Agreement or any other Loan
Documents.

USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver's license, and date of birth (if the Borrower is an individual) of the
Borrower sufficient for the Bank to verify the identity of the Borrower in
accordance with the USA Patriot Act.  Borrower shall notify Bank promptly of any
change in such information.

Other Information: Such other information as the Bank may from time to time
reasonably request including, but not limited to, the following information: (a)
annual corporate income tax returns (including all schedules) for K&R, LLC and
K&R Resources, LLC: and (b) copies of all financial reports and other
information to which Borrower may be entitled to receive under the Factoring
Agreement.  Borrower shall be responsible for obtaining the necessary consents
from Venture Metals, LLC and North American Stainless LP authorizing Borrower to
disclose such financial reports and other information to Bank.

3.09.  Deposit Accounts.  Maintain substantially all of its demand
deposit/operating accounts with the Bank.

3.10.  Affirmative Covenants from other Loan Documents.  All affirmative
covenants contained in any Deed of Trust, Security Agreement, Assignment of
Leases and Rents, or other security document executed by the Borrower which are
described in paragraph 2 hereof are hereby incorporated by reference herein.

3.11 Borrower shall promptly provide Bank with written notice of the termination
of the Factoring Agreement or of any default by either party under the Factoring
Agreement.

3.12 Borrower shall provide Bank with copies of any modifications or amendments
to the Factoring Agreement.

3.13 When and as required by Bank, Borrower shall provide Bank with such other
information, data, reports, covenants, representations and warranties as may be
required by the Bank relative to the Factoring Agreement, Venture Metals, LLC
and North American Stainless LP.

3.14 Borrower agrees to indemnify and hold harmless Bank from and against any
and all claims, costs, damages, liabilities and expenses which may be incurred
by or asserted against Bank in connection with any proceeding arising out of or
related to this Line of Credit or the Other Credit Relationship.

Section 4 Guarantor(s) Covenants

N/A

Section 5 Financial Covenants

The Borrower covenants and agrees that from the date hereof until payment in
full of all indebtedness and the performance of all obligations under the Loan
Documents, the Borrower shall at all times maintain the following financial
covenants and ratios all in accordance with GAAP unless otherwise specified:

Minimum Tangible Net Worth.  A minimum tangible net worth of not less than
$6,000,000.00 as of December 31, 2005, and increasing annually by 50% of all net
income, plus 100% of all new equity, minus $0 for net losses.   Tangible Net
Worth is defined as net worth, plus obligations contractually subordinated to
debts owed to Bank, minus goodwill, contract rights, and assets representing
claims on stockholders or affiliated entities.

EBITDA Ratio.  Ratio of EBITDA to the preceding twelve months interest expense
plus the projected maturities of long-term debt for the next succeeding twelve
months on a rolling basis, Debt/Tangible Net Worth.  Maximum of 4.00:1.00, to be
measured annually.

Section 6 Negative Covenants

The Borrower covenants and agrees that from the date hereof and until payment in
full of all indebtedness and performance of all obligations under the Loan
Documents, the Borrower shall not, without the prior written consent of the
Bank:

6.01.  Liens.  Create, incur, assume, or suffer to exist any lien upon or with
respect to any of Borrower's properties, or the properties of any Pledgor
securing payment of the Loan, now owned or hereafter acquired, except:

(a) Liens and security interests in favor of the Bank;

(b) Liens for taxes not yet due and payable or otherwise being contested in good
faith and for which appropriate reserves are maintained:

(c) Other liens imposed by law not yet due and payable, or otherwise being
contested in good faith and for which appropriate reserves are maintained;

(d) Liens securing obligations to any creditor other than Bank not to exceed
$1,000,000 per year;

(e) purchase money security interests on any property hereafter acquired,
provided that such lien shall attach only to the property acquired;

6.02.  Debt.  Create, incur, assume, or suffer to exist any debt, except:

(a) Debt to the Bank;

(b) Debt outstanding on the date hereof and shown on the most recent financial
statements submitted to the Bank;

(c) Accounts payable to trade creditors incurred in the ordinary course of
business;

(d) Debt secured by purchase money security interests as outlined above in
Section 6.01 (c);

(e) Additional debt not to exceed $1,000,000.00 per year.

6.03.  Capital Expenditures.  Expenditures for fixed assets in any fiscal year
shall not exceed in the aggregate the sum of $Amount.

6.04.  Change of Legal Form of Business; Purchase of Assets.  Change Borrower's
name or the legal form of Borrower's business as shown above, whether by merger,
consolidation, conversion or otherwise, and Borrower shall not purchase all or
substantially all of the assets or business of any Person.

6.05.  Leases.  Create, incur, assume, or suffer to exist any leases, except:

(a) Leases outstanding on the date hereof and showing on the most recent
financial statement submitted to the Bank;

(b) Operating Leases for machinery and equipment which do not in the aggregate
require payments in excess of $Amount in any fiscal year of the Borrower.

6.06. Dividends or Distributions; Acquisition of Capital Stock or Other
Ownership Interests.  Declare or pay any dividends or distributions of any kind,
or purchase or redeem, retire, or otherwise acquire any of Borrower's capital
stock or other ownership interests, now or hereafter outstanding, in excess of
$Amount in any fiscal year of the Borrower.

6.07. Salaries.  Salaries and any other cash compensation to
owners/officers/partners/managers shall be limited as follows: Describe Salary
Limitations.

6.08. Guaranties.  Assume, guarantee, endorse, or otherwise be or become
directly or contingently liable for obligations of any Person, except guaranties
by endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

6.09. Loans.  Loans to directors, officers, partners, members, shareholders,
subsidiaries and affiliates shall be limited as follows: Limited to $500,000 in
the aggregate per year.  All such loans to directors, officers, partners,
members, shareholders, subsidiaries and affiliates shall be subordinated to the
Loan pursuant to Subordination Agreements in form and substance satisfactory to
Bank.

6.10. Disposition of Assets.  Sell, lease, or otherwise dispose of any of its
assets or properties except in the ordinary and usual course of its business.

6.11. Transfer of Ownership.  If Borrower is a corporation, (a) issue, transfer
or sell any new class of stock, or (b) issue, transfer or sell, in the
aggregate, from its treasury stock and/or currently authorized but unissued
shares of any class of stock, more than 10% of the total number of all such
issued and outstanding shares as of the date of this Agreement.  If Borrower is
a general partnership, limited partnership, limited liability partnership or
limited liability company, issue, transfer or sell any interest in Borrower.

6.12. Negative Covenants from other Loan Documents.  All negative covenants
contained in any Deed of Trust, Security Agreement, Assignment of Leases or
Rents, or other security document executed by the Borrower which ate described
in paragraph 2 hereof are hereby incorporated by reference herein.

Section 7 Hazardous Materials and Compliance with Environmental Laws.

7.01.  Investigation.  Borrower hereby certifies that it has exercised due
diligence to ascertain whether its real property is or has been affected by the
presence of asbestos, oil, petroleum or other hydrocarbons, area formaldehyde,
PCBs, hazardous or nuclear waste, toxic chemicals and substances, or other
hazardous materials (collectively, "Hazardous Materials"), as defined in
applicable Environmental Laws.  Borrower represents and warrants that there are
no such Hazardous Materials contaminating its real property, nor have any such
materials been released on or stored on or improperly disposed of on its real
property during its ownership, occupancy or operation thereof.  Borrower hereby
agrees that, except in strict compliance with applicable Environmental Laws, it
shall not knowingly permit any release, storage or contamination as long as any
indebtedness or obligations to Bank under the Loan Documents remains unpaid or
unfulfilled.  In addition, Borrower does not have or use any underground storage
tanks on any of its real property which are not registered with the appropriate
Federal and/or State agencies and which are not properly equipped and maintained
in accordance with all Environmental Laws.  If requested by Bank, Borrower shall
provide Bank with all necessary and reasonable assistance required for purposes
of determining the existence of Hazardous Materials on Borrower's real
property. 

7.02.  Compliance.  Borrower agrees to comply with all applicable Environmental
Laws.  including, without limitation, all those relating to Hazardous
Materials.  Borrower further agrees to provide Bank, and all appropriate Federal
and State authorities, with immediate notice in writing of any release of
Hazardous Materials on any of its real property and to pursue diligently to
completion all appropriate and/or required remedial action in the event of such
release.

Section 8 Events of Default.

The following shall be "Events of Default" by Borrower or any Guarantor.

8.01.  The failure to make prompt payment of any installment of principal or
interest on any of the Note(s) when due or payable.

8.02.  Should any representation or warranty made in the Loan Documents prove to
be false or misleading in any material respect.

8.03 Should any report, certificate, financial statement, or other document
furnished prior to the execution of or pursuant to the terms of this Agreement
prove to be false or misleading in any material respect.

8.04.  Should the Borrower or any Guarantor default on the performance of any
other obligation of indebtedness when due or in the performance of any
obligation incurred in connection with money borrowed.

8.05.  Should the Borrower, any Guarantor or any Pledgor breach any covenant,
condition, or agreement made under any of the Loan Documents.

8.06.  Should a custodian be appointed for or take possession of any or all of
the assets of the Borrower or any Guarantor, or should the Borrower or any
Guarantor either voluntarily or involuntarily become subject to any insolvency
proceeding, including becoming a debtor under the United States Bankruptcy Code,
any proceeding to dissolve the Borrower or any Guarantor, any proceeding to have
a receiver appointed, or should the Borrower or any Guarantor make an assignment
for the benefit of creditors, or should there be an attachment, execution, or
other judicial seizure of all or any portion of the Borrower's or any Guarantors
assets, including an action or proceeding to seize any funds on deposit with the
Bank, and such seizure is not discharged within 30 days.

8.07.  Should final judgment for the payment of money be rendered against the
Borrower or any Guarantor which is not covered by insurance and shall remain
undischarged for a period of 30 days unless such judgment or execution thereon
be effectively stayed. 

8.08.  Upon the death of, or termination of existence of, or dissolution of, any
Borrower, Pledgor or Guarantor.

8.09.  Should the Bank in good faith deem itself, its liens and security
interests, if any, or any debt thereunder unsafe or insecure, or should the Bank
believe in good faith that the prospect of payment of any debt or other
performance by the Borrower or any Guarantor is impaired.

8.10.  Should any lien or security interest granted to Bank to secure payment of
the Note(s) terminate, fail for any reason to have the priority agreed to by
Bank on the date granted, or become unperfected or invalid for any reason.

Section 9 Remedies Upon Default

Upon the occurrence of any of the above listed Events of Default the Bank may at
any time thereafter, at its option, take any or all of the following actions, at
the same or at different times:

9.01.  Declare the balance(s) of the Note(s) to be immediately due and payable,
both as to principal and interest, without presentment demand, protest, or
notice of any kind, all of which are hereby expressly waived by Borrower and
each Guarantor, and such balance(s) shall accrue interest at the Default Rate as
provided herein until paid in full;

9.02.  Require the Borrower or Guarantor(s) to pledge additional collateral to
the Bank from the Borrower's or any Guarantor's assets and properties, the
acceptability and sufficiency of such collateral to be determined in the Bank's
solo discretion;

9.03.  Take immediate possession of and foreclose upon any or all collateral
which may be granted to the Bank as security for the indebtedness and
obligations of Borrower or any Guarantor under the Loan Documents;

9.04.  Exercise any and all other rights and remedies available to the Bank
under the terms of the Loan Documents and applicable law, including the Kentucky
Uniform Commercial Code;

9.05.  Any obligation of the Bank to advance funds to the Borrower or any other
Person under the terms of under the Note(s) and all other obligations, if any,
of the Bank under the Loan Documents shall immediately cease and terminate
unless and until Bank shall reinstate such obligation in writing.

Section 10 Miscellaneous Provisions

10.01.  Definitions.

   "Availability" shall mean the lesser of (i) $10,000,000.00 or (ii) the
Collateral Loan Value shown on the Loan Base Report furnished by Borrower to
Bank on or before the fifteenth (15th) day of each month as long as this
Agreement shall remain in force.  The percentages of acceptable collateral, as
defined by Bank, which will be used to determine the Collateral Loan Value,
shall be the following (unless otherwise set forth in Schedule DD and/or DD-IFA
hereto): Eligible Inventory - 35%; Eligible Accounts - 80%: Eligible Factored
Accounts - 80%; Net Book Value of Eligible Equipment (less the principal balance
of any outstanding loans secured by the Eligible Equipment) - 100%.  The
aggregate Line of Credit advances against Eligible Equipment shall not exceed at
any time $5,000,000.00.

   "Default Rate" shall mean a rate of interest equal to Bank's Prime Rate plus
five percent (5%) per annum (not to exceed the legal maximum rate) from and
after the date of an Event of Default hereunder which shall apply, in the Bank's
sole discretion, to all sums owing, including principal and interest, on such
date.

   "Environmental Laws" shall mean all federal and state laws and regulations
which affect or may affect the Borrower's real property, including without
limitation the Comprehensive Environmental Response.  Compensation, and
Liability Act (42 U.S.C.  Sections 9601 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. Sections 6901 et seq.), the Federal Water Pollution
Control Act (33 U.S.C.  Sections 1251 et seq.), the Clean Air Act (42 U.S.C. 
Section 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. Section 2601
et seq.), all such applicable environmental laws and regulations of the State of
Kentucky, as such laws and regulations may be amended from time to time.

   "Loan Documents" shall mean this Agreement including any schedule attached
hereto, the Note(s), the Security Agreement(s), the Assignment of Factoring
Agreement, all UCC Financing Statements, and all other documents, certificates,
and instruments executed in connection therewith, and all renewals, extensions,
modifications, substitutions, and replacements thereto and therefore.

   "Person" shall mean an individual, partnership, corporation, trust,
unincorporated organization, limited liability company, limited liability
partnership, association, joint venture, or a government agency or political
subdivision thereof.

   "GAAP" shall mean generally accepted accounting principles as established by
the Financial Accounting Standards Board or the American Institute of Certified
Public Accountants, as amended and supplemented from time to time.

   "Prime Rate" shall mean the rate of interest per annum announced by the Bank
from time to time and adopted as its Prime Rate, which is one of several rate
indexes employed by the Bank when extending credit, and may not necessarily be
the Bank's lowest lending rate.

10.02.  Non-Impairment.  If any one or more provisions contained in the Loan
Documents shall be held invalid.  illegal, or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions contained
therein shall not in any way be affected or impaired thereby and shall otherwise
remain in full force and effect.

10.03.  Applicable Law.  The Loan Documents shall be construed in accordance
with and governed by the laws of the Commonwealth of Kentucky.

10.04.  Waiver.  Neither the failure or any delay on the part of the Bank in
exercising any right, power or privilege granted in the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power, or privilege
which may be provided by law.

10.05.  Modification.  No modification, amendment, or waiver of any provision of
any of the Loan Documents shall be effective unless in writing and signed by the
Borrower and Bank.

10.06.  Payment Amount Adjustment.  In the event that any Loan(s) referenced
herein has a variable (floating) interest rate and the interest rate increases,
Bank, at its sole discretion, may at any time adjust the Borrower's payment
amount(s) to prevent the amount of interest accrued in a given period to exceed
the periodic payment amount or to cause the (Loans) to be repaid within the same
period of time as originally agreed upon.

10.07 Stamps and Fees.  The Borrower shall pay all federal or state stamps,
taxes, or other fees or charges, if any are payable or are determined to be
payable by reason of the execution, delivery, or issuance of the Loan Documents
or any security granted to the Bank; and the Borrower and Guarantor agree to
indemnify and hold harmless the Bank against any and all liability in respect
thereof.

10.08.  Attorneys' Fees.  In the event the Borrower or any Pledgor or Guarantor
shall default in any of its obligations hereunder and the Bank believes it
necessary to employ an attorney to assist in the enforcement or collection of
the indebtedness of the Borrower to the Bank, to enforce the terms and
provisions of the Loan Documents, to modify the Loan Documents, or in the event
the Bank voluntarily or otherwise should become a party to any suit or legal
proceeding (including a proceeding conducted wider the Bankruptcy Code), the
Borrower and Guarantors agree to pay the reasonable attorneys' fees of the Bank
and all related costs of collection or enforcement that maybe incurred by the
Bank.  The Borrower and Guarantor shall be liable for such attorneys' fees and
costs whether or not any suit or proceeding is actually commenced

10.09.  Bank Making Required Payments.  In the event Borrower shall fail to
maintain insurance, pay taxes or assessments, costs and expenses which Borrower
is, under any of the terms hereof or of any Loan Documents, required to pay, or
fail to keep any of the properties and assets constituting collateral free from
new security interests, liens, or encumbrances, except as permitted herein, Bank
may at its election make expenditures for any or all such purposes and the
amounts expended together with interest thereon at the Default Rate, shall
become immediately due and payable to Bank, and shall have benefit of and be
secured by the collateral; provided, however, the Bank shall be under no duty or
obligation to make any such payments or expenditures.

10.10.  Right of Offset.  Any indebtedness owing from Bank to Borrower may be
set off and applied by Bank on any indebtedness or liability of Borrower to
Bank, at any time and from time to time after maturity, whether by acceleration
or otherwise; and without demand or notice to Borrower.  Bank may sell
participations in or make assignments of any Loan made under this Agreement, and
Borrower agrees that any such participant or assignee shall have the same right
of setoff as is granted to the Bank herein.

10.11.  UCC Authorization.  Borrower authorizes Bank to file such UCC Financing
Statements describing the collateral in any location deemed necessary and
appropriate by Bank.

10.12.  Modification and Renewal Fees.  Bank may, at its option, charge any fees
for modification, renewal, extension, or amendment of any temps of the Note(s)
not prohibited by Kentucky law, and as otherwise permitted by law if Borrower is
located in another state.

10.13.  Conflicting Provisions.  If provisions of this Agreement shall conflict
with any terms or provisions of any of the Note(s) or Security Agreement(s), the
provisions of such Note(s) or Security Agreement(s), as appropriate, shall take
priority over any provisions in this Agreement. 

10.14.  Notices.  Any notice permitted or required by the provisions of this
Agreement shall be deemed to have been given when delivered in writing to the
City Executive or any Vice President of the Bank at its offices in Louisville,
Kentucky, and to the President of the Borrower at its offices in Louisville,
Kentucky, when sent by certified mail and return receipt requested.

10.15.  Consent to Jurisdiction.  Borrower hereby irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement may be
instituted in any Kentucky state court or federal court sitting in the state of
Kentucky, or in such other appropriate court and venue as Bank may choose in its
sole discretion.  Borrower consents to the jurisdiction of such courts and
waives any objection relating to the basis for personal or in rem jurisdiction
or to venue which Borrower may now or hereafter have in any such legal action or
proceedings. 

10.16.  WAIVER OF JURY TRIAL.  UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW,
THE UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE
UNDERSIGNED AND BANK.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE
THE LOAN AND ENTER INTO THIS AGREEMENT.  FURTHER, THE UNDERSIGNED HEREBY CERTIFY
THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK'S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT
TO JURY TRIAL PROVISION.  NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK'S
COUNSEL, HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.

10.17.  Counterparts.  This Agreement may be executed by one or more parties on
any number of separate counterparts and all of such counterparts taken together
shall be deemed to constitute one and the same instrument.

10.18.  Entire Agreement.  The Loan Documents embody the entire agreement
between Borrower and Bank with respect to the Loans, and there are no oral or
parol agreements existing between Bank and Borrower with respect to the Loans
which are not expressly set forth in the Loan Documents.

(SIGNATURES ON FOLLOWING PAGE)

 

--------------------------------------------------------------------------------

 

 

 

SIGNATURE PAGE

            IN WITNESS WHEREOF, the Bank Borrower and Guarantor(s) have caused
this Agreement to be duly executed under seal all as of the date first above
written.

Borrower is a Corporation:

 

WITNESS:                                                      Industrial
Services of America, Inc.

                                                                        Name of
Corporation

 

                                                                        By: /s/
Harry Kletter

 

                                                                        Title: 
Chief Executive Officer

 

_______________________                         
By:______________________________

 

                                                                       
Title:____________________________

 

Additional Co-Borrowers or Guarantors:

WITNESS:

_________________________                      __________________________(SEAL)

_________________________                      __________________________(SEAL)

_________________________                      __________________________(SEAL)

_________________________                      __________________________(SEAL)

 

WITNESS:                                                      BRANCH BANKING AND
TRUST COMPANY

 

 

/s/ Joseph R. Gathright, Jr.                                By: /s/ Johnny L.
Perry

 

                                                                        Title: 
Senior Vice President

 

WITNESS:                                                      BB&T BANKCARD
CORPORATION

 

 

/s/ Joseph R. Gathright, Jr.                                By: /s/ Johnny L.
Perry

 

                                                                        Title: 
Senior Vice President

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------